Case 2:15-cv-06259-MWF-KES Document 341 Filed 03/10/21 Page 1 of 3 Page ID #:6408



    1
    2
    3
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10
   11    ROBERT VOSKANYAN,                          Case No. 2:15-CV-06259 MWF (KES)
   12                 Plaintiff,
   13          v.                                   ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION OF UNITED
   14    SHERIFF JIM MCDONNELL, et al.,              STATES MAGISTRATE JUDGE
   15                 Defendants.
   16
   17
   18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
   19   records on file herein, along with the Report and Recommendation of the United
   20   States Magistrate Judge (Dkt. 339 [“R&R”]). The Court has engaged in a de novo
   21   review of those portions of the Report and Recommendation to which objections
   22   (Dkt. 340) have been made. The Court accepts the report, findings, and
   23   recommendations of the Magistrate Judge.
   24         In their Objections, Defendants contend that the R&R’s evidentiary rulings
   25   are unfair because Defendants could have fixed any authentication deficiencies in a
   26   reply if Plaintiff had raised them in his objections. (Dkt. 340 at 2, 11–15.) As the
   27   Magistrate Judge indicated, despite Plaintiff not filing an opposition, the Court
   28   cannot grant summary judgment without first sua sponte ensuring that Defendants
Case 2:15-cv-06259-MWF-KES Document 341 Filed 03/10/21 Page 2 of 3 Page ID #:6409



    1   have satisfied their burden of proof. (R&R at 7–8.) Defendants’ motion for
    2   summary judgment was filed by counsel who were aware that it was Defendants’
    3   burden to support their motion with admissible evidence. Anderson v. Liberty
    4   Lobby, Inc., 477 U.S. 242, 252, 254 (1986) (“[A] ruling on a motion for summary
    5   judgment … necessarily implicates the substantive evidentiary standard of proof
    6   that would apply at the trial on the merits. … [I]n ruling on a motion for summary
    7   judgment, the judge must view the evidence presented through the prism of the
    8   substantive evidentiary burden.”
    9         Defendants also argue that the Court, in its discretion, “has the authority to
   10   accept the jail records as genuine.” (Dkt. 340 at 9; see id. 3, 8–11.) However, as
   11   the R&R concluded, even if the Court were to find that Defendants’ evidence was
   12   properly authenticated, the record included “genuine issues of material facts
   13   precluding summary judgment.” (R&R at 16, 17, 21–31.) Further, the Court would
   14   not grant summary judgment on the basis of Defendants’ medical expert’s
   15   testimony without allowing Plaintiff an opportunity to examine the expert and
   16   submit an opposing opinion. (R&R at 20 n.11.) Indeed, if Plaintiff retains his own
   17   medical expert, it is unlikely that Defendants’ expert’s opinion would remain
   18   uncontroverted.
   19         Defendants assert that Plaintiff’s statements in his verified complaint cannot
   20   be used to refute their medical expert’s opinion. (Dkt. 340 at 3–4, 16–17.)
   21   Defendants argue that Plaintiff is not competent to testify whether he has been
   22   receiving care or was provided with appropriate care. (Id. at 16.) To the contrary,
   23   “lay witnesses are competent to testify to observed pain and suffering caused by
   24   injuries.” Moreno v. Los Angeles Cty. Sheriff’s Dep’t, No. 13CV07570 CAS
   25   MANX, 2015 WL 4652637, at *8, 2015 U.S. Dist. LEXIS 102794, at *25 (C.D.
   26   Cal. Aug. 3, 2015) (citing Jones v. Warmee, 225 F.2d 258, 260 (9th Cir. 1955)); see
   27   Fed. R. Evid. 701. Here, the statements by Plaintiff that the Court relies on to
   28   defeat the summary judgment motion do not involve “scientific, technical, or other
                                                   2
Case 2:15-cv-06259-MWF-KES Document 341 Filed 03/10/21 Page 3 of 3 Page ID #:6410



    1   specialized knowledge.” Cf. Brown v. Kyle, No. 04-CV-06539, 2011 WL
    2   3358967, at *4 n.5, 2011 U.S. Dist. LEXIS 85343, at *11 n.5 (E.D. Cal. Aug. 3,
    3   2011) (“Plaintiff may not offer as evidence his own opinion on matters which
    4   require scientific, technical, or other specialized knowledge, although he may attest
    5   to medical matters that do not fall within the scope of Rule 702.”). Instead, the
    6   R&R focused on Plaintiff’s statements regarding delays in treatment, chronic pain
    7   and suffering, difficulty ambulating, and ignoring multiple requests for treatment.
    8   (R&R at 8–13, 24–28.)
    9         Finally, Defendants suggest that the Court should consider all of their
   10   propounded evidence in the interests of “judicial economy and practicality.” (Dkt.
   11   340 at 18.) But those are not legitimate reasons for granting the summary judgment
   12   motion, especially here where there are genuine issues for trial. Indeed, Defendants
   13   appear to acknowledge that Plaintiff’s verified complaint provides material, factual
   14   disputes. (See id.) (“Plaintiff has filed a rambling and voluminous complaint
   15   which … is contradictory to the medical records from the jail.”).
   16         IT IS THEREFORE ORDERED that (1) Plaintiff’s request for extension of
   17   time (Dkt. 337) is DENIED; (2) Plaintiff’s motion to serve subpoenas on LASD
   18   (Dkt. 306) is DENIED WITHOUT PREJUDICE; (3) the claims against Defendants
   19   Bandino, Salinas, Morales, Sanford, Little, Silvanskaya, and Anderson are
   20   DISMISSED WITH PREJUDICE; and (4) in all other respects the Motion for
   21   Summary Judgment (Dkt. 321) is DENIED.
   22         .
   23   DATED: March 10, 2021                  ____________________________________
   24                                          MICHAEL W. FITZGERALD
                                               UNITED STATES DISTRICT JUDGE
   25
   26
   27
   28
                                                   3
